DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Myers on 07/20/2022.
The application has been amended as follows: 
In claim 1, line 31, immediately after “have the same meaning as the groups R1 to R5”, insert “, or R8 and R9 together form a lactone group”.
In claim 12, line 36, immediately after “have the same meaning as the groups R1 to R5”, insert “, or R8 and R9 together form a lactone group”.
In claim 18, line 29, immediately after “have the same meaning as the groups R1 to R5”, insert “, or R8 and R9 together form a lactone group”.

Election/Restrictions
Claims 1-2, 4, 6-13, and 18-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-2, 4, 6-13, and 18-23 are allowable. The restriction requirement between Group I (claims 1-2, 4, 6-13, and 18-23) and Group V (claim 17), as set forth in the Office action mailed on 12/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/23/2021 is withdrawn.  Claim 17 , directed to a cured compound, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4, and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: As explained in the previous Office action Gorodisher et al. (US 2015/0045528 A1, cited in IDS) in view of Wilson et al. (US 2011/0315916 A1, cited in IDS) renders obvious all of the limitations of claims 1 and 12, except the limitation in claim 1 wherein, when the curing agent composition is present in an epoxy resin compound comprising at least one curable epoxy resin, the epoxy resin compound has a curing time of 24 hours or less at 21 °C and the limitation in claim 12 wherein the epoxy resin component and the curing agent component, when combined, form a composition that has a curing time of 24 hours or less at 21 °C. Although Gorodisher teaches that the benzoxazine/epoxy/amine adducts may be cured to produce cured compositions [0011], that onset of curing is at about 90, 74, 67, 88, 76, or 64°C even with a catalyst [0101], and that the exotherm peak for curing is close to 80° C with a catalyst [0050], this temperature is about 59° C above the temperature of 21 °C in the claimed limitation, which means that an epoxy compound comprising the curing agent composition of Gorodisher in view of Wilson would not have had a curing time of 24 hours or less at 21 °C, and that when the epoxy resin component and the curing agent component that are rendered obvious by Gorodisher in view of Wilson are combined, they would not have had a curing time of 24 hours or less at 21 °C. The prior art of record do not teach or suggest modifying Gorodisher’s benzoxazine/epoxy/amine adducts to meet the limitation wherein, when the curing agent composition is present in an epoxy resin compound comprising at least one curable epoxy resin, the epoxy resin compound has a curing time of 24 hours or less at 21 °C or the limitation wherein the epoxy resin component and the curing agent component, when combined, form a composition that has a curing time of 24 hours or less at 21 °C. Also, the prior art of record do not teach or suggest a curing agent composition (B) as claimed in claim 1, wherein, when the curing agent composition is present in an epoxy resin compound comprising at least one curable epoxy resin, the epoxy resin compound has a curing time of 24 hours or less at 21 °C. In addition, the prior art of record do not teach or suggest a multi-component epoxy resin system as claimed in claim 12, wherein the epoxy resin component and the curing agent component, when combined, form a composition that has a curing time of 24 hours or less at 21 °C.
Since claim 10 recites an epoxy resin compound, comprising: a curing agent composition according to claim 1, and since claim 1 is allowed, claim 10 is also allowed.
Since claim 14 recites a method for the chemical fastening of a construction element in boreholes, the method comprising: chemical fastening of the construction element with an epoxy resin compound according to claim 10, and since claim 10 is allowed, claim 14 is also allowed.
Since claim 15 recites a method, comprising accelerating an epoxy resin compound with at least one salt (S) selected from the group consisting of salts of nitric acid, salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid and combinations thereof, thereby, obtaining the epoxy resin compound of claim 10, and since claim 10 is allowed, claim 15 is also allowed.
Since claim 16 recites a method for the chemical fastening of a construction element in boreholes, the method comprising: chemical fastening of the construction element with a multi-component epoxy resin system according to claim 12, and since claim 12 is allowed, claim 16 is also allowed.
Since claim 17 recites a cured compound comprising the epoxy resin compound according to claim 10 in cured form, and since claim 10 is allowed, claim 17 is also allowed.
As explained in the previous Office action, Gorodisher et al. (US 2015/0045528 A1, cited in IDS) in view of Wilson et al. (US 2011/0315916 A1, cited in IDS) renders obvious all of the limitations of claim 18, except the limitation wherein the amine which is reactive to epoxy groups is selected from the claimed group. The prior art of record do not teach or suggest using an amine reactive to epoxy groups that is selected from the claimed group in combination with Gorodisher’s benzoxazine/epoxy/amine adducts.
As explained in the previous Office action, Gorodisher et al. (US 2015/0045528 A1, cited in IDS) in view of Bardts (EP 3162829 A1) renders obvious all of the limitations of claim 18, except the limitation wherein the amine which is reactive to epoxy groups is selected from the claimed group. The prior art of record do not teach or suggest using an amine reactive to epoxy groups that is selected from the claimed group in combination with Gorodisher’s benzoxazine/epoxy/amine adducts.
Since claim 20 recites an epoxy resin compound, comprising: a curing agent composition according to claim 18, and since claim 18 is allowed, claim 20 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767